Citation Nr: 1206794	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, major depression, and a personality disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION


The Veteran served on active duty from November 1967 to July 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for PTSD.  A January 2011 supplemental statement of the case (SSOC) addressed the claim as entitlement to service connection for an acquired psychiatric disability, to include but not limited to PTSD, anxiety, major depression, and a personality disorder.  

The Board observes that in May 2011 correspondence, the Veteran withdrew his claim for service connection for anxiety, depression, major depressive disorder and a personality disorder.  He said that he was continuing his appeal for service connection for PTSD.  During an October 2011 hearing before the undersigned Veterans Law Judge, the Veteran acknowledged his May 2011 correspondence but stated that he wished to reinstate the appeal for service connection for anxiety, depression, major depressive disorder and a personality disorder.  October 2011 Hearing Transcript (T.) at p. 13.  As a result, the Board has characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, major depression, and a personality disorder.  

In June 2011 correspondence, the Veteran submitted a claim for service connection for depression, secondary to service-connected prostate cancer.  In this regard, the Board notes that an October 2006 rating decision denied service connection for depression, NOS, as secondary to service-connected prostate cancer.  A September 2007 rating decision reopened the claim for service connection for depression, NOS, as secondary to service-connected prostate cancer, and denied it on the merits.  The Veteran did not appeal either rating decision.  

The Board will consider the Veteran's June 2011 correspondence as an application to reopen the claim for service connection for depression, secondary to service-connected prostate cancer.  Thus, the issue of whether new and material evidence has been received to reopen a claim for service connection for depression, secondary to service-connected prostate cancer, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board is aware that when a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  The Federal Circuit has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Federal Circuit held that the term "factual basis" is defined as the veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1335.  The Court of Appeals for Veterans Claims has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on whether the evidence truly amounted to a new claim based upon a different diagnosed disease or injury, or whether the evidence substantiated an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  

In the Veteran's case, the Veteran's previously denied claim for secondary service connection for depression was based on an asserted relationship to service-connected prostate cancer.  By contrast, the claim for service connection currently on appeal is based on an asserted direct relationship to inservice events, and amounts to a new claim.  See Boggs, supra; Velez, supra.  Thus, the Board may address the claim currently on appeal.  As noted, the application to reopen the claim for service connection for depression, secondary to service-connected prostate cancer, is not before VA at this time. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this issue requires additional development.  

Recent private treatment records reflect diagnoses of anxiety, major depression and R/O PTSD.  A September 2010 VA psychiatric examination resulted in an opinion that it was not at least as likely as not that the Veteran met the full criteria for PTSD on the basis of his military experiences.  The Axis I diagnosis was polysubstance dependence, in full sustained remission; defer diagnosis in other areas.  

The Board finds that the September 2010 VA examination report is inadequate.  By deferring an additional Axis I diagnosis, the report fails to address whether the Veteran currently has the claimed acquired psychiatric disabilities of anxiety or major depression.  The Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

On a related matter, the Veteran has testified that he has had psychiatric symptoms continuously since active duty.  T. at p. 17.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Since the evidence raises the possibility that the Veteran incurred a psychiatric disability other than PTSD during active duty, such as the anxiety or major depression for which he has been diagnosed, the Board finds that a VA medical opinion addressing the etiology of any diagnosis other than PTSD is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board also notes that during the October 2001 hearing, the Veteran stated that he continued to receive VA treatment at the Minneapolis VA Medical Center (VAMC).  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all treatment reports from the Minneapolis VAMC that are not already of record.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any acquired psychiatric disability that may be present, to include but not limited to PTSD, anxiety, or major depression.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the inservice and post-service medical history, and the results of the clinical evaluation, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any acquired psychiatric disability that may be present, to include but not limited to PTSD, anxiety, or major depression, is related to active duty.  The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



